Mr. Justice Stone
dissenting.
Experience is increasingly convincing to me that the court should, except in extraordinary circumstances, decide cases on the issues submitted, rather than upon unargued grounds which may suggest themselves to the court. As stated long ago by Elliott, J., in Townsend v. Fulton Irrigating Ditch Co., 17 Colo. 142, 29 Pac. 453, “In general, it is inexpedient and contrary to good practice to attempt to review a cause, except so far as counsel give their assistance by brief and argument,” and, even where error is specifically assigned, we have repeatedly held that it will not be considered on review if not argued in the brief. Edwards v. Quackenbush, 112 Colo. 337, 149 P. (2d) 809.
In the instant case, defendant in error, Farmers State Bank, as assignee of Charles Crowley, filed petition for an order directing the administratrix to show cause. Such petition was challenged on the ground that the bank was not a creditor and had no right so to petition. The county court, and on appeal the district court, found that the bank was a creditor and entitled to petition for orders in said estate. Error is urged here on the one ground that the claim of Charles Crowley was invalid in that $11,000 of the items making up said claim had been barred by the statute of limitations, which the administratrix had no authority to waive, and that payment had already been made on said claim in excess of the amount for which it could legally be allowed.
*252As to the issue so tendered, I think the court correctly held that it constituted a collateral attack and properly said, “The County Court has the jurisdiction to pass on claims against the estate, and if the claim has been paid in full, if it is improper, or if the statute of limitations has run against it, the administrator has proper recourse to protect the estate in the County Court under a proper proceeding.”
I do not understand that the majority opinion in any way challenges the judgment of the district court on that issue, but rather reverses that judgment on a ground not here argued or charged, to wit, that the assignment to the bank of the Charles Crowley claim as collateral to the bank’s claim was avoided by the disallowance of the bank’s claim. Accordingly, without arguing the logic of the majority opinion, I dissent.
Mr. Justice Jackson concurs in this dissenting opinion.